Title: From John Adams to John Marshall, 9 October 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Oct 9 1800

Enclosed is a letter from Mr Adam Babcock a respectable merchant of Boston whom I have known and esteemed for more than a quarter of a century. Mr. Spooner I also know and believe him to merit the character given him by Mr. Babcock. If it should be thought expedient to try a new experiment at negociation with the isle of France I dont believe we shall find a more proper person to conduct it as agent than Mr. Spooner—but I suppose nothing will be done definitively untill I see you at Washington
With great esteem
